DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 5 – 7, 9, and 10 are pending.  Claims 1, 5 – 7 and 10 were amended.  Claims 3, 4, and 8 were cancelled.
	
Claim Objections
Claim 1 objected to because of the following informalities:  the claim includes the step “determining a battery state of the electrochemical battery using artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements”.  This should be “an artificial convolutional neural network” to preserve antecedent basis with the usage later in the claim, and in claims 5 – 7. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,280,841. 

Claim 1 of U.S. Patent No. 11,280,841 recites
A computer-implemented method of estimating a temperature of an electrochemical battery, the method comprising: 
receiving a series of electrical impedance measurements of an electrochemical battery measured at different measurement frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies, and determining a temperature of the electrochemical battery using an artificial neural network configured to receive as inputs the series of electrical impedance measurements, 
wherein the artificial neural network receives and processes the series of electrical impedance measurements to generate an output signal representing a temperature associated with the electrochemical battery.

Claim 1 of application 17/077919 (the instant application) recites
A computer-implemented method of estimating a battery state of an electrochemical battery, the method comprising: 
	 receiving a series of electrical impedance measurements of an electrochemical battery measured at different frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies, and 
determining a battery state of the electrochemical battery using artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements, 
wherein the artificial convolutional neural network receives and processes the series of electrical impedance measurements to generate therefrom at least one output signal representing one of: a state of charge of the electrochemical battery, and a state of health of the electrochemical battery. 

Claim 6 of application 17/077919 (the instant application) recites
the artificial convolutional neural network receives and processes the series of electrical impedance values to further generate therefrom at least one output signal representing a temperature associated with the electrochemical battery 

This is a statutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/077893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  An analysis of the claims was provided in the previous Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al., US 2020/0200826 (hereinafter 'Izumi') in view of Osada et al., US 2020/0153264 (hereinafter 'Osada').

Regarding claim 1: Izumi teaches a computer-implemented method of estimating a battery state of an electrochemical battery ([004, 005]: discloses a method of estimating the capacity of a battery using a neural network to analyze a Nyquist plot, where the Nyquist plot is acquired), the method comprising: 
receiving a series of electrical impedance measurements of an electrochemical battery measured at different frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies ([0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results), and 
determining a battery state of the electrochemical battery using an artificial convolutional neural network ([0039, 0056, 00057, Fig 2]: discloses creating a Nyquist diagram from the plurality of AC impedance measurements, then providing that Nyquist diagram to a pre-trained neural network model, which then determines an estimate of the battery capacity), 
wherein the artificial convolutional neural network receives and processes the series of electrical impedance measurements to generate therefrom at least one output signal representing one of: a state of charge of the electrochemical battery, and a state of health of the electrochemical battery ([0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity.  The available capacity of the battery, as opposed to the capacity when new, is interpreted as equivalent to the state of health of the battery).

Izumi is silent with respect to 
an artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements

Osada teaches a method for determining the state of charge and performance of a battery using a neural network that uses the measured impedance of the battery as an input ([0012, 0015]) that includes 
an artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements ([0154, 0118, 0123]: discloses measuring the impedance of the battery over a series of frequencies varying from 1 Hz to 200 kHz, to determine measurements used to determine the inputs to the neural network).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Osada to provide the neural network with directly measured values rather than an image formed from the directly measured values, to eliminate the step of creating an image before performing the analysis of the battery state.

Regarding claim 2: Izumi in view of Osada teaches the method of claim 1, as discussed above, wherein the method further comprises: 
adjusting the number of elements of the series of electrical impedance measurements to a predetermined number of elements (Izumi: [0052, 0057]: discloses removing unnecessary plot points “p” from the Nyquist diagram Ny, and interpolating plot points in the Ny image as necessary, which the Examiner interprets as equivalent to the step as claimed).

Regarding claim 5: Izumi in view of Osada teaches the method of claim 1, as discussed above, wherein the artificial convolutional neural network receives and processes the series of electrical impedance values to further generate therefrom at least one output signal representing a state of function of the electrochemical battery (Izumi: [0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity).

Regarding claim 9: Izumi in view of Osada teaches a battery state estimating system for estimating a battery state of an electrochemical battery, the system comprising means for carrying out the steps of the method of claim 1 (Izumi: [0025]: discloses implementing the method of a controller or CPU).

Regarding claim 10: Izumi in view of Osada teaches the battery state estimating system of claim 9, as discussed above, the battery state estimating system further comprising: 
electrical impedance measuring means configured for measuring the electrical impedance of an electrochemical battery at different measurement frequencies to provide the series of electrical impedance measurements (Izumi: [0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Osada in view of Garcia et al, US 2018/0143257 (hereinafter 'Garcia') 

Regarding claim 7: Izumi in view of Osada teaches the method of claim 1, as discussed above. 
Izumi in view of Osada is silent with respect to wherein the method further comprises: 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
wherein the artificial convolutional neural network means is configured to receive as further inputs the series of electrical impedance gradients, 
wherein the artificial convolutional neural network means receives and processes at least the provided series of electrical impedance values and the series of electrical impedance gradients to generate therefrom the at least one output signal representing a battery state associated with the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes identifying internal battery parameters using geometric properties identified on a Nyquist diagram ([0088, Figs 1, 4]) that includes 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients ([0065, 0088, Fig 1]: teaches the definition of a semicircle on the Nyquist diagram to identify a constant-phase-element (CPE), then estimating properties such as internal resistance and capacitance from the diagram, including using the “average slope of a tangent line” in the estimation). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Garcia to add an estimation of the current State of Health of the battery to the estimation of the battery capacity, to guide the process of replacing battery modules that demonstrate degraded performance.

Notes on claim 6
Claim 6 is rejected as being dependent upon a rejected base claim, and is also rejected dues to statutory double patenting with regard to U.S. Patent No. 11,280,841.

Regarding claim 6: Izumi in view of Osada teaches the method of claim 1, as discussed above.
Izumi, Osada, and Garcia are silent with respect to wherein 
the artificial convolutional neural network receives and processes the series of electrical impedance values to further generate therefrom at least one output signal representing a temperature associated with the electrochemical battery 

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 10 has been fully considered and resolve the issue of improper dependent form.  The rejection of 22 February 2022 has been withdrawn. 

35 USC §102 / §103 
Applicant’s arguments with respect to claims 1, 2, 5, 7, 9, and 10 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
Applicant’s arguments, see page 7, filed 17 May 2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection of 22 February 2022 has been withdrawn. However, see above for discussion of a rejection due to statutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862